PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/102,885
Filing Date: 9 Jun 2016
Appellant(s): RAMACHANDRAN et al.



__________________
Van C. Ernest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/12/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Note: Since the amendment filed after Final Office Action is entered by the Advisory Action. The claim numbers are corrected in the following rejection according the amendment filed on 08/11/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious 


Claim 26, 28, 29, 31, 34, 36, 37, 39, 43, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (US 2009/0137952 A1; published on 05/28/2009) (hereinafter "Ramamurthy").

Regarding claim 26, in one embodiment of Fig.2A and 3A in combination with Fig.22A – 22F, Ramamurthy teaches a shape sensing system ("… of a robotic surgical system … be used to determine the shape and/or position of the elongate instrument …" [0085]), comprising:
a workstation ("Referring to FIGS. 22A-F, one example of a robotic surgical system 2200 … includes an operator work or control station 2205 …” [0167]) that includes a processor that executes the instructions ("... which may be configured as, or include control, processor or computer software and/or hardware, which may perform various data processing functions on data from an optical fiber sensor 215 and execute various processing and control functions in response thereto." [0167]), and a robot ("… the elongate instrument or catheter 210 is a part of a robotically controlled instrument 200 that it utilized to position a bendable distal end portion 211 of the catheter 210 and one or more working instruments 240 at a target site within a patient." [0085]; “Referring again to FIG. 2A, one manner in which robotic intravascular systems including …” [0088]);
one or more working instruments 240 …” [0085]; “A number of other catheter type instruments may also be utilized together with certain embodiments including, but not limited to … an ultrasound catheter … an image capture device, an endoscope …” [0241]) for internally acquiring images of an area of interest in the subject, and a shape sensing enabled surgical device for performing a surgical procedure in the area of interest in the subject while shown in at least one of the internally acquired images of the area of interest (“… such as an endoscope or intracardiac echo {“ICE”} sonography catheter {not shown in FIG. 1}, may be advanced into the right atrium to provide a field of view upon the interatrial septum.” [0088]), each of the shape sensing enabled medical devices having at least one fiber ("… include an optical fiber or fiber sensor 215 …" [0085]; "Each distal end portion of an instrument body is coupled to an optical fiber ..." [0019]);
wherein, when executed by the processor, the instructions cause the shape sensing system to perform a process ("... the controller 340 is configured for applications involving shape, position and/or orientation of robotic surgical system components, calibration, therapeutic, diagnostic and localization procedures.” [0104]).
in embodiment of Fig.2A and 3A in combination with Fig.22A – 22F, does not explicitly teach the workstation includes a memory that stores instructions, wherein the robot includes a plurality of shape sensing enabled movable features that are movable relative to the workstation, that are coupled to the plurality of shape sensing enabled medical devices and that are configured to actuate the plurality of shape sensing enabled medical devices; and the instructions cause the shape sensing system to perform a process that includes receiving optical signals from the at least one optical fiber of each of the plurality of shape sensing enabled medical devices and from the shape sensing enabled movable features of the robot and interpret the optical signals from the at least one fiber of each of the plurality of shape sensing enabled medical devices and from the shape sensing enabled movable features of the robot to provide shape sensing data for each of the plurality of shape sensing enabled medical devices and the robot; and registering the plurality of shape sensing enabled medical devices and the shape sensing enabled movable features of the robot together using the shape sensing data; registering the plurality of shape sensing enabled medical devices together using the shape sensing data and at least some of the acquired images by the plurality of shape sensing enabled imaging devices; and displaying images shape sensing enabled surgical device acquired by the registered plurality of shape sensing enabled imaging devices superimposed over or juxtaposed with one another.
However, in another embodiment (Fig.12), Ramamurthy teaches wherein the robot includes a plurality of shape sensing enabled movable features ("... an instrument driver 1200 that includes one or more motors 1205 ..." [0121]) that are movable relative 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "robotically controlled instrument" as taught in the embodiment of Fig.2A and 3A with the "instrument driver" and "motors" as taught in the embodiment of Fig.12. Doing so would make it possible to "controllably manipulate" the bendable the same robotic instrument (see [0121]).
Further in one embodiment (Fig.19), Ramamurthy teaches a memory that stores instructions (“… in one embodiment, a data acquisition and analysis software, which may, for example, reside in a controller or associated memory of a computer …” [0151]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller executing software as taught in the embodiment of Fig.2A and 3A with the software resided in associated memory as taught in the embodiment of Fig.19. Doing so would make it possible to execute “a data acquisition and analysis software” (see [0151]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed signal processing algorithm as taught by the above embodiment of Fig.8. Doing so would make it possible to generate “spatial position and/or orientation data” (see [0110]).
Further in another embodiment (Fig.23 – 26), Ramamurthy teaches the process includes receiving optical signal from the shape sensing enabled movable features of the robot ("... each sheath catheter 2302 or a sub-portion thereof is localized utilizing an optical fiber sensor 215 which may be a Fiber Bragg Grating localization sensor." each flexible arm, the main proximal arm, etc.} to be well characterized in near-real time …” [0192]), and registering the plurality of shape sensing enabled medical devices together using the shape sensing data and at least some of the acquired images by the plurality of shape sensing enabled imaging devices (“With this configuration, embodiments enable the entire environment {image capture device, each flexible arm, the main proximal arm, etc.} to be well characterized in near-real time, and the images from the image capture device 1400, such as a fluoroscopy device, may be appropriately associated with representations, cartoons and images produced from the depicted devices” [0192]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "optical fiber sensor" as taught in the embodiment of Fig.2A and 3A with the multiple optical fiber sensors attached to each sub-portion as taught in the embodiment of Fig.23 – 26. Doing so would make it possible to “enable the entire environment {image capture device, each flexible arm, the main proximal arm, etc.} to be well characterized in near-real time” (see [0192]).
Further in another embodiment, Ramamurthy teaches the process includes registering (“Thus, with embodiments, the position and/or orientation variables of a plurality of elongate instruments, each of which includes an elongate instrument body 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed registration algorithm as taught by the above embodiment. Doing so would make it possible to ensure the devices, instruments and objects are processed based on same coordinate system (see [0134]).
Further in the embodiment of Fig.45 – 46, Ramamurthy teaches displaying images shape sensing enabled surgical device acquired by the registered plurality of shape sensing enabled imaging devices superimposed over or juxtaposed with one 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed display functions as taught in the embodiment of Fig.45 – 46. Doing so would make it possible “to visualize the cardiac and other surrounding tissues, and instrument objects” (see [0227]). 

Regarding claim 28, Ramamurthy teaches all claim limitations, as applied in claim 26, and in another embodiment Ramamurthy further teaches wherein the process performed by the shape sensing system further includes registering the plurality of shape sensing enabled medical devices together ("Embodiments can also be utilized for purposes of registration, or for spatial association of objects and/or images." [0132]; "A Bragg grating fiber sensor 215 based shape and localization measuring device may be attached to one or more or all of the key elements in an operating room environment … This ensures that the coordinate system for the devices and instruments and objects to which the fiber 215 based system is coupled are all similarly and precisely spatially associated during registration." [0134]) by moving each of the plurality of shape sensing enabled medical devices in a predetermined path ("… or coupled to a same or different structure in an unknown spatial relationship. In the latter case, registration of the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed registration algorithm incorporating use of a fixture and moving in a known manner which is equivalent to the above-cited coupling to a "different structure" with maintained "fixed distance" as taught by the above embodiment. Doing so would make it possible to ensure the devices, instruments and objects are processed based on same coordinate system (see [0134]).

Regarding claim 29, Ramamurthy teaches all claim limitations, as applied in claim 26, and in another embodiment Ramamurthy further teaches wherein the process performed by the shape sensing system further includes registering the plurality of shape sensing enabled medical devices together ("Embodiments can also be utilized for purposes of registration, or for spatial association of objects and/or images." [0132]; "A Bragg grating fiber sensor 215 based shape and localization measuring device may be attached to one or more or all of the key elements in an operating room environment … This ensures that the coordinate system for the devices and instruments and objects to mismatch between the Bragg grating fiber 215 based cartoon object 12 and the fluoroscopic images 14 …" [0111]; "As described above, the various objects may be registered to each other by manually aligning cartoon objects with captured image objects in multiple views until the various objects are aligned as desired. Image processing of markers and shapes of various objects may be utilized to automate portions of such a registration process." [0227]The "cartoon objects" and "captured image objects" both constitute images, as claimed, and the above cited automated alignment process involves comparison of images)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed registration algorithm incorporating image comparison as taught by the above embodiment. Doing so would make it possible to provide image based robotic guide for catheter (see [0227]).

Regarding claim 31, Ramamurthy teaches all claim limitations, as applied in claim 26, and in another embodiment of Fig.9 Ramamurthy further teaches the robot uses the shape sensing data as feedback ("… based on the shape and/or orientation of the catheter 210 that is expected versus the shape and/or orientation actually achieved or measured using an optical fiber sensor 215. … a determination is made whether the measured location of the catheter 210 changed as expected based on the shape and 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "robotically controlled instrument" as taught in the embodiment of Fig.2A and 3A with the determination algorithm with feedback as taught in the above embodiment of Fig.9. Doing so would make it possible to provide a control of the catheter movement based on shape and/or orientation signals from the optical fiber (see [0118]).

Regarding claim 34, in one embodiment of Fig.2A and 3A in combination with Fig.22A – 22F, Ramamurthy teaches a workstation ("Referring to FIGS. 22A-F, one example of a robotic surgical system 2200 … includes an operator work or control station 2205 …” [0167]), comprising:
a processor configured to execute the instructions ("... the controller 340 is configured for applications involving shape, position and/or orientation of robotic surgical system components, calibration, therapeutic, diagnostic and localization procedures. The controller be implemented as hardware, software or a combination thereof, and may be processor, a micro-controller, or a computer, which is part of, or associated with, the read out unit 300 or a robotic surgical system." [0104]);
a robot ("… the elongate instrument or catheter 210 is a part of a robotically controlled instrument 200 that it utilized to position a bendable distal end portion 211 of the catheter 210 and one or more working instruments 240 at a target site within a patient." [0085]; “Referring again to FIG. 2A, one manner in which robotic intravascular systems including …” [0088]) including a plurality of shape sensing enabled medical devices ("… one or more components of a robotically controlled instrument 200 …  of the fiber 215 may be used to determine the shape and/or position of the elongate instrument …" [0085]; "... a plurality of working instruments ..." [0019]) each having at least one fiber ("… include an optical fiber or fiber sensor 215 …" [0085]; "Each distal end portion of an instrument body is coupled to an optical fiber ..." [0019]); wherein the plurality of shape sensing enabled medical devices comprise a plurality of shape sensing enabled imaging devices (“… and one or more working instruments 240 …” [0085]; “A number of other catheter type instruments may also be utilized together with certain embodiments including, but not limited to … an ultrasound catheter … an image capture device, an endoscope …” [0241]) for internally acquiring images of an area of interest in the subject, and a shape sensing enabled surgical device for performing a surgical procedure in the area of interest in the subject while shown in at least one of the internally acquired images of the area of interest (“… such as an endoscope or intracardiac echo {“ICE”} sonography catheter {not shown in FIG. 1}, may be advanced into the right atrium to provide a field of view upon the interatrial septum.” [0088]), and a shape sensing enabled surgical device for performing a surgical procedure in the area of interest in the subject (“… and one or more working instruments 240 …” [0085]; “… utilized with various working instruments including end effectors including, for example, a Kittner dissector, a multi-fire coil tacker, a clip applier, a cautery probe, a shovel cautery instrument, serrated graspers, tethered graspers, helical retraction probe, scalpel, basket capture device, irrigation tool, needle holders, fixation device, transducer, and various other graspers.” [0241]) while shown in at least 
wherein, when executed by the processor, the instructions cause the workstation to execute a process ("... the controller 340 is configured for applications involving shape, position and/or orientation of robotic surgical system components, calibration, therapeutic, diagnostic and localization procedures.” [0104]) comprising receiving optical signals from the at least one optical fiber ("… control, processor or computer software and/or hardware, which may perform various data processing functions on data from an optical fiber sensor 215 …" [0167]) of each of a plurality of shape sensing enabled medical device (“… optical fiber sensors 215 can be coupled to or integral with various system components. In certain embodiments, an optical fiber sensor 215 is coupled to or integral with a catheter or elongate instrument 210 …” [0181]) and interpreting the optical signals from the at least one fiber of each of the plurality of shape sensing enabled medical device to provide shape sensing data for the robot and each of the plurality of shape sensing enabled medical devices ("The optical fiber sensor 215 supplies localization data indicative of a spatial position of at least a portion of the instrument 210, and the controller 340 or other system control element controls actuation … " [0180]).
Ramamurthy in the embodiment of Fig.2A and 3A in combination with Fig.22A – 22F fails to explicitly teach a memory device that stores instructions; and the robot including a plurality of shape sensing enabled movable features that are movable 
However, in one embodiment (Fig.19), Ramamurthy teaches a memory that stores instructions (“… in one embodiment, a data acquisition and analysis software, which may, for example, reside in a controller or associated memory of a computer …” [0151]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller executing software as taught in the embodiment of Fig.2A and 3A with the software resided in associated memory as taught in the embodiment of Fig.19. Doing so would make it possible to execute “a data acquisition and analysis software” (see [0151]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "robotically controlled instrument" as taught in the embodiment of Fig.2A and 3A with the "instrument driver" and "motors" as taught in the embodiment of Fig.12. Doing so would make it possible to "controllably manipulate" the bendable the same robotic instrument (see [0121]).
Further, in another embodiment (Fig. 23 – 26), Ramamurthy teaches a process comprising receiving optical signals from shape sensing enabled movable features of a robot ("... each sheath catheter 2302 or a sub-portion thereof is localized utilizing an optical fiber sensor 215 which may be a Fiber Bragg Grating localization sensor." [0200]; the sub-portion is the movable features, and the optical signal is received from the FBG sensor which is integrated with movable features), wherein the plurality of shape sensing enabled medical devices are coupled to the shape sensing enabled associated with representations, cartoons and images produced from the depicted devices” [0192]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "optical fiber sensor" as taught in the embodiment of Fig.2A and 3A with the multiple optical fiber sensors attached to each sub-portion as taught in the embodiment of Fig.23 – 26. Doing so would make it possible to “enable the entire environment {image capture device, each flexible arm, the main proximal arm, etc.} to be well characterized in near-real time” (see [0192]).
Further, in another embodiment, Ramamurthy further teaches the processing comprising registering (“Thus, with embodiments, the position and/or orientation variables of a plurality of elongate instruments, each of which includes an elongate instrument body having a Bragg sensor optical fiber 215 coupled thereto, may be determined and registered in a single reference coordinate system.” [0135]) the plurality 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed registration algorithm as taught by the above embodiment. Doing so would make it possible to ensure the devices, instruments and objects are processed based on same coordinate system (see [0134]).
Further in the embodiment of Fig.45 – 46, Ramamurthy teaches displaying images shape sensing enabled surgical device acquired by the registered plurality of shape sensing enabled imaging devices superimposed over or juxtaposed with one another (“Overlaid in front of the fluoroscopy plane is a cartoon rendering {white in color in FIGS. 45A-B} of the predicted, or ‘commanded’, guide catheter instrument position. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed display functions as taught in the embodiment of Fig.45 – 46. Doing so would make it possible “to visualize the cardiac and other surrounding tissues, and instrument objects” (see [0227]). 

Regarding claim 36, Ramamurthy teaches all claim limitations, as applied in claim 34, and in another embodiment Ramamurthy further teaches wherein the process executed by the workstation further comprises registering the plurality of shape sensing enabled imaging devices together ("Embodiments can also be utilized for purposes of registration, or for spatial association of objects and/or images." [0132]; "A Bragg grating fiber sensor 215 based shape and localization measuring device may be attached to one or more or all of the key elements in an operating room environment … This ensures that the coordinate system for the devices and instruments and objects to which the fiber 215 based system is coupled are all similarly and precisely spatially associated during registration." [0134]) by moving each of the plurality of shape sensing enabled imaging devices in a predetermined path ("… or coupled to a same or different structure in an unknown spatial relationship. In the latter case, registration of the instrument position and/or orientation variables of respective instruments in a single 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed registration algorithm incorporating use of a fixture and moving in a known manner which is equivalent to the above-cited coupling to a "different structure" with maintained "fixed distance" as taught by the above embodiment. Doing so would make it possible to ensure the devices, instruments and objects are processed based on same coordinate system (see [0134]).

Regarding claim 37, Ramamurthy teaches all claim limitations, as applied in claim 34, and in another embodiment Ramamurthy further teaches wherein the process executed by the workstation further comprises registering the plurality of shape sensing enabled imaging devices together ("Embodiments can also be utilized for purposes of registration, or for spatial association of objects and/or images." [0132]; "A Bragg grating fiber sensor 215 based shape and localization measuring device may be attached to one or more or all of the key elements in an operating room environment … This ensures that the coordinate system for the devices and instruments and objects to which the fiber 215 based system is coupled are all similarly and precisely spatially associated during registration." [0134]) by comparing images from each of the plurality of shape sensing enabled medical devices ("In the event of a mismatch between the Bragg grating fiber 215 based cartoon object 12 and the fluoroscopic images 14 …" [0111]; "As described above, the various objects may be registered to each other by aligning cartoon objects with captured image objects in multiple views until the various objects are aligned as desired. Image processing of markers and shapes of various objects may be utilized to automate portions of such a registration process." [0227]; The "cartoon objects" and "captured image objects" both constitute images, as claimed, and the above cited automated alignment process involves comparison of images).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed registration algorithm as taught by the above embodiment. Doing so would make it possible to provide image based robotic guide for catheter (see [0227]).

Regarding claim 39, in one embodiment of Fig.2A and 3A in combination with Fig.22A – 22F, Ramamurthy teaches a method, comprising:
providing a plurality of shape sensing enabled medical devices ("… one or more components of a robotically controlled instrument 200 …  of the fiber 215 may be used to determine the shape and/or position of the elongate instrument …" [0085]; "... a plurality of working instruments ..." [0019]) each having at least one fiber ("… include an optical fiber or fiber sensor 215 …" [0085]; "Each distal end portion of an instrument body is coupled to an optical fiber ..." [0019]) insertable in a subject (“… in which the instrument 200 is inserted or advanced into the patient.” [0085]), the plurality of shape sensing enabled medical devices comprising a plurality of shape sensing enabled imaging devices (“… and one or more working instruments 240 …” [0085]; “A number of one or more working instruments 240 …” [0085]; “… utilized with various working instruments including end effectors including, for example, a Kittner dissector, a multi-fire coil tacker, a clip applier, a cautery probe, a shovel cautery instrument, serrated graspers, tethered graspers, helical retraction probe, scalpel, basket capture device, irrigation tool, needle holders, fixation device, transducer, and various other graspers.” [0241]) while shown in at least one of the internally acquired images of the area of interest (“… such as an endoscope or intracardiac echo {“ICE”} sonography catheter {not shown in FIG. 1}, may be advanced into the right atrium to provide a field of view upon the interatrial septum. The catheter 210 may be driven to the septum wall 132 …” [0088]);
providing a workstation ("Referring to FIGS. 22A-F, one example of a robotic surgical system 2200 … includes an operator work or control station 2205 …” [0167]) that includes a processor that executes the instructions ("... which may be configured as, or include control, processor or computer software and/or hardware, which may a part of a robotically controlled instrument 200 that it utilized to position a bendable distal end portion 211 of the catheter 210 and one or more working instruments 240 at a target site within a patient." [0085]; “Referring again to FIG. 2A, one manner in which robotic intravascular systems including …” [0088]).
Ramamurthy, in embodiment of Fig.2A and 3A in combination with Fig.22A – 22F, does not explicitly teach providing a robot having a plurality of shape sensing enabled movable features that are movable relative to the workstation, that are coupled to the plurality of shape sensing enabled medical devices, and that are configured to actuate the plurality of shape sensing enabled medical devices; computing, by the processor executing the instructions, shape sensing data for each of the plurality of shape sensing enabled medical devices and the robot; and registering the plurality of shape sensing enabled medical devices and the shape sensing enabled movable features of the robot together using the shape sensing data; and registering the plurality of shape sensing enabled medical devices together by using the shape sensing data and at least some of the acquired images by the plurality of shape sensing enabled imaging devices; and displaying images shape sensing enabled surgical device from the registered plurality of shape sensing enabled imaging devices superimposed over or juxtaposed with one another.
However in one embodiment (Fig.19), Ramamurthy teaches a memory that stores instructions (“… in one embodiment, a data acquisition and analysis software, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller executing software as taught in the embodiment of Fig.2A and 3A with the software resided in associated memory as taught in the embodiment of Fig.19. Doing so would make it possible to execute “a data acquisition and analysis software” (see [0151]).
Further, in another embodiment (Fig.12), Ramamurthy teaches providing a robot having a plurality of shape sensing enabled movable features ("... an instrument driver 1200 that includes one or more motors 1205 ..." [0121]) that are movable relative to the workstation (“… manipulate a bendable distal end portion 211 of an elongate instrument or catheter 210 …” [0121]; see Fig.12, the distal portion 211 is movable relative to controller 340 which is located in workstation 2205 as illustrated in Fig.22), that are coupled to the plurality of shape sensing enabled medical devices (see the driver 1200 coupled to instrument 210 in Fig.12; see plurality of instruments 210a and 210b in Fig.11 and 13) and that are configured to actuate the plurality of shape sensing enabled medical devices ("… be actuated to controllably manipulate a bendable distal end portion 211 of an elongate instrument or catheter 210 …" [0121]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "robotically controlled instrument" as taught in the embodiment of Fig.2A and 3A with the "instrument driver" and "motors" as taught in the embodiment of Fig.12. Doing so would make it possible to "controllably manipulate" the bendable the same robotic instrument (see [0121]).

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed signal processing algorithm as taught by the above embodiment of Fig.8. Doing so would make it possible to generate “spatial position and/or orientation data” (see [0110]).
Further in another embodiment, Ramamurthy teaches registering (“Thus, with embodiments, the position and/or orientation variables of a plurality of elongate instruments, each of which includes an elongate instrument body having a Bragg sensor optical fiber 215 coupled thereto, may be determined and registered in a single reference coordinate system.” [0135]) the plurality of shape sensing enabled medical devices (“… the position and/or orientation variables of a plurality of elongate instruments, each of which includes an elongate instrument body having a Bragg sensor optical fiber 215 coupled thereto …” [0135]) and the shape sensing enabled movable features of the robot ("… the elongate instrument or catheter 210 is a part of a robotically controlled instrument 200 that it utilized to position a bendable distal end portion 211 of the catheter 210 and one or more working instruments 240 at a target site within a patient." [0085]) together using the shape sensing data ("Embodiments can 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed registration algorithm as taught by the above embodiment. Doing so would make it possible to ensure the devices, instruments and objects are processed based on same coordinate system (see [0134]).
Further, in another embodiment (Fig. 23 – 26), Ramamurthy teaches registering the plurality of shape sensing enabled medical devices together using the shape sensing data and at least some of the acquired images by the plurality of shape sensing enabled imaging devices (“With this configuration, embodiments enable the entire environment {image capture device, each flexible arm, the main proximal arm, etc.} to be well characterized in near-real time, and the images from the image capture device 1400, such as a fluoroscopy device, may be appropriately associated with representations, cartoons and images produced from the depicted devices” [0192]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "optical fiber sensor" as taught in the embodiment of Fig.2A and 3A with the multiple optical fiber sensors attached to each sub-portion as taught in the embodiment of Fig.23 – 26. Doing so would make it possible to “enable the entire environment {image capture device, each 
Further in the embodiment of Fig.45 – 46, Ramamurthy teaches displaying images shape sensing enabled surgical device acquired by the registered plurality of shape sensing enabled imaging devices superimposed over or juxtaposed with one another (“Overlaid in front of the fluoroscopy plane is a cartoon rendering {white in color in FIGS. 45A-B} of the predicted, or ‘commanded’, guide catheter instrument position. Further overlaid in front of the fluoroscopy plane is a small cartoon object representing the position of the ICE transducer, as well as another plane object adjacent the ICE transducer cartoon object onto which the ICE image data is texture mapped” [0227]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller 340" as taught in the embodiment of Fig.2A and 3A with the additional detailed display functions as taught in the embodiment of Fig.45 – 46. Doing so would make it possible “to visualize the cardiac and other surrounding tissues, and instrument objects” (see [0227]). 

Regarding claim 43, Ramamurthy teaches all claim limitations, as applied in claim 26, and Ramamurthy further teaches wherein the plurality of imaging devices comprises an ultrasound probe and an endoscope (“… and one or more working instruments 240 …” [0085]; “A number of other catheter type instruments may also be utilized together with certain embodiments including, but not limited to … an ultrasound catheter … an image capture device, an endoscope …” [0241]).

one or more working instruments 240 …” [0085]; “A number of other catheter type instruments may also be utilized together with certain embodiments including, but not limited to … an ultrasound catheter … an image capture device, an endoscope …” [0241]).

Regarding claim 47, Ramamurthy teaches all claim limitations, as applied in claim 39, and Ramamurthy further teaches wherein the plurality of imaging devices comprises an ultrasound probe and an endoscope (“… and one or more working instruments 240 …” [0085]; “A number of other catheter type instruments may also be utilized together with certain embodiments including, but not limited to … an ultrasound catheter … an image capture device, an endoscope …” [0241]).


Claim 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, as applied in claim 26 and 34 respectively, and further in view of Wolf et al. (US 5,357,955; published on 10/25/1994) (hereinafter "Wolf").

Regarding claim 30, Ramamurthy teaches all claim limitations, as applied in claim 26, and further teaches the plurality of shape sensing enabled medical devices include at least one fiber (“multiple robotically controlled catheter instruments 210 a,b may have respective optical fiber sensors 215 a,b coupled thereto …” [0120]; Fig.11) 
Ramamurthy fails to explicitly teach at least one fiber secured to the medical device by shrink tubing.
However, in the same field of endeavor, Wolf teaches at least one fiber secured to the medical device by shrink tubing ("In constructing the catheter, thermoplastic shrink tubing members 34, 36 … are attached around the entire sensor bundle near the proximal end and the distal end of the reinforcing strand. … Upon exposure to sufficient heat to shrink the heat shrink tubing 38, the thermoplastic members 34, 36 melt to positively affix the ends of the reinforcing strand to the optical fiber bundle." Col.4, Ln.19 – 29).


Regarding claim 38, Ramamurthy teaches all claim limitations, as applied in claim 34, and Ramamurthy further teaches each of the at least one fiber is secured to each of the plurality of shape sensing enabled medical devices ("The optical fiber sensor 215 can be attached or coupled to an elongate instrument or catheter 210 in various ways." [0086]) by at least one of: a shape sensing sleeve including the at least one fiber fit around the shape sensing enabled medical device ("… the optical fiber sensor 215 extends through a lumen 213 defined through a wall of the catheter 210, i.e., through a lumen 213 defined between an inner wall 214 and an outer wall 216 of the catheter 210." [0086]; Fig.2B), the at least one fiber placed within a channel in the shape sensing enabled medical device ("… the optical fiber sensor 215 extends through a central or other lumen 217 defined by the catheter 210." [0086]), the at least one fiber coupled to a head of the shape sensing enabled medical device ("... an optical fiber sensor 215 can be coupled to or integral with an outer surface 216 using, for example, a suitable adhesive or bonding agent ... Further, the optical fiber 215 can be coupled to a catheter or other instrument 210 in such a manner ..." [0086]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the “optical fiber sensor” and 
Ramamurthy fails to explicitly teach at least one fiber secured to the shape sensing enabled medical device by shrink tubing.
However, in the same field of endeavor, Wolf further teaches at least one fiber secured to the shape sensing enabled medical device by shrink tubing ("In constructing the catheter, thermoplastic shrink tubing members 34, 36 … are attached around the entire sensor bundle near the proximal end and the distal end of the reinforcing strand. … Upon exposure to sufficient heat to shrink the heat shrink tubing 38, the thermoplastic members 34, 36 melt to positively affix the ends of the reinforcing strand to the optical fiber bundle." Col.4, Ln.19 – 29).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "securing" of optical fiber to the medical device as taught by Ramamurthy with the "heat shrink tubing" as taught by Wolf. Doing so would positively affix the optical fiber to the catheter (see Wolf; Col.4, Ln.19 - 29).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, as applied in claim 26, and further in view of Higgins et al. (US 2008/0207997 A1; published on 08/28/2008) (hereinafter "Higgins").

Regarding claim 32, Ramamurthy teaches all claim limitations, as applied in claim 26, except wherein the process performed by the shape sensing system further includes updating registration at predefined intervals.
However, in the same field of endeavor, Higgins teaches wherein the process performed by the shape sensing system further includes updating registration at predefined intervals ("The high speed of these registration engines allows continuous registration of the video at a real-time video frame rate." [0025]; It is known that the "predefined interval" is the time interval between video frames, which is an industrial standard).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "controller" for registration as taught by Ramamurthy with the fast "registration engines" as taught by Higgins. So that "registration can be performed continuously on the incoming video" and make it possible for "continuous guidance of endoscopy" (see Higgins; [0026], [0033]).


Claim 33, 44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, as applied in claim 26 and 39 respectively, and further in view of Moll et al. (US 2007/0043338 A1; published on 02/22/2007) (hereinafter "Moll").
Regarding claim 33, Ramamurthy teaches all claim limitations, as applied in claim 26, except the plurality of shape sensing enabled medical devices include an endoscope, an ultrasound probe and a medical device and further wherein a robot is 
However, in the same field of endeavor, Moll teaches the plurality of shape sensing enabled medical devices ("… the invention may employ many different tools that are positioned in the working lumen of a guide instrument [18], which is depicted as coaxially coupled to a sheath instrument [30], of a robotic catheter system." [0325]; Fig.194A - D; "… carry a localization sensor [864] ..." [0329]) include an endoscope "… the larger endoscopic instrument [820] …" [0329]), an ultrasound probe "… an ultrasound device [863] …" [0329]) and a medical device ("… an ablation probe …" [0337]) and further wherein a robot is configured to navigate the medical device ("Such instrumentation may be utilized to navigate, visualize, and coordinate the various instruments relative to each other and surrounding structures." [0329]) to a location of an imaging view of the endoscope based upon registered input from the ultrasound probe to perform a procedure ("… an ablation probe … precisely positioned, and activated to produce localized scarring [882] and intended occlusion of the fallopian for sterilization …" [0337]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "instruments" with shape/position sensing fiber sensor as taught by Ramamurthy to incorporate the multiple instruments "robotic catheter" as taught by Moll. Doing so would make it possible for a medical device to be "precisely positioned, and activated to produce localized scarring" (see Moll; [0337]).

Regarding claim 44, Ramamurthy teaches all claim limitations, as applied in claim 43, and except wherein the displayed images from the registered plurality of shape sensing enabled imaging devices include images of a portion of the shape sensing enable surgical device.
However, in the same field of endeavor, Molly teaches wherein the displayed images from the registered plurality of shape sensing enabled imaging devices include images of a portion of the shape sensing enable surgical device (“… it may be preferable to have one or more imaging devices coupled to the operational instruments, as in a configuration wherein a tool is within the field of view of the imaging device, and the tissue structure targeted for intervention is in the background.” [0332]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "instruments" with shape/position sensing fiber sensor as taught by Ramamurthy to incorporate the multiple instruments "robotic catheter" as taught by Moll. Doing so would make it possible for a medical device to be "precisely positioned, and activated to produce localized scarring" (see Moll; [0337]).

Regarding claim 46, Ramamurthy teaches all claim limitations, as applied in claim 45, and except wherein the displayed images from the registered plurality of shape sensing enabled imaging devices include images of a portion of the shape sensing enable surgical device.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the "instruments" with shape/position sensing fiber sensor as taught by Ramamurthy to incorporate the multiple instruments "robotic catheter" as taught by Moll. Doing so would make it possible for a medical device to be "precisely positioned, and activated to produce localized scarring" (see Moll; [0337]).

Regarding claim 48, Ramamurthy teaches all claim limitations, as applied in claim 47, and except wherein the displayed images from the registered plurality of shape sensing enabled imaging devices include images of a portion of the shape sensing enable surgical device.
However, in the same field of endeavor, Molly teaches wherein the displayed images from the registered plurality of shape sensing enabled imaging devices include images of a portion of the shape sensing enable surgical device (“… it may be preferable to have one or more imaging devices coupled to the operational instruments, as in a configuration wherein a tool is within the field of view of the imaging device, and the tissue structure targeted for intervention is in the background.” [0332]).
.


(2) Response to Argument

Claim Interpretation
In the following rejections to claims presented, claim limitations are given their broadest reasonable interpretation consistent with the specification of present application. See MPEP 2111.
 
Regarding limitations “shape sensing enabled medical device”, “shape sensing enabled imaging devices”, “shape sensing enabled surgical device”, and “shape sensing enabled movable features”, the corresponding disclosure in the specification of present application is recited as: “One or more medical devices, such as, e.g., an ultrasound probe and endoscope, are integrated with optical shape sensing. Shape sensing may be integrated with the one or more medical devices by securing at least one fiber to the one or more medical devices using, e.g., a sleeve, shrink tubing, a channel within the probe, patch attachment, etc.” in [0016].
Thus, any device attached with an optical shape sensing fiber is interpreted as the structural equivalent of the claimed shape sensing enabled device with corresponding functions, such as imaging, surgical procedure, and moving.  This appears particularly reasonable and consistent with the instant Specification, especially as broadly as structurally claimed and absent any claim limitations to the contrary.  One 
In the following rejections, the cited reference Ramamurthy does teach such structural combination of various device, instrument, driver, sheath linking segments with integrated or attached optical fiber to provide shape and/or position data. These cited structural components are shape sensing enabled. In each of the cited figures of Ramamurthy, optical fiber or fiber sensor 215 is illustrated together with corresponding structural components to make those components shape sensing enabled.

In addition, some other interpretation under the broadest reasonable interpretation will be discussed in detail with respect to each individual case in the following response to applicant’s arguments.


I. Claim 26, 28, 29, 31, 34, 36, 37, 39, 43, 45 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy et al. (US 2009/0137952 A1; published on 05/28/2009) (hereinafter "Ramamurthy").

Regarding the rejection of claim 26, appellant submitted on p.10 – 11 that:
However, with regard to “a shape sensing enabled surgical device for performing a surgical procedure,” Ramamurthy et al. teaches that the endoscope and the ICE sonography catheter (assertedly teaching the surgical device) provide images, and do not perform a surgical procedure in the area of interest in 
There is no teaching of a shape sensing enabled imaging device (singular or multiple), or shape sensing enabled imaging devices that internally acquire images of an area of interest in the subject, or the working instruments performing a surgical procedure in the area of interest while shown in at least one of the internally acquired images of the area of interest. Para. [0085] is directed to FIG. 2A, which shows just one elongate instrument body (catheter) 210, and describes the instrument body 210, which includes one or more working instruments 240. Again, there is no teaching here of multiple sensing enabled imaging devices included with the working instruments 240 or the working instruments 240 performing a surgical procedure while shown in at least one of the internally acquired images acquired by the multiple sensing enabled imaging devices.
There being multiple shape sensing enabled imaging devices as recited in claim 26 is significant in that the corresponding images of the area of interest are used for imaging the shape sensing enabled surgical device within the area of interest.
Examiner disagree. 
First, Ramamurthy does teach the claimed “shape sensing enabled surgical device”. In Ramamurthy [0085], “one or more working instruments” is interpreted as the claimed shape sensing enabled surgical device, and “intracardiac echo (ICE) sonography catheter” is cited as the an example of surgical device because ICE catheter is one instrument used in cardiac surgical procedure. Neither the claim nor the specification of present application define the detail category of claimed “surgical surgical apparatus constructed according to one embodiment that includes an optical fiber sensor attached to or integral with an elongate surgical instrument”. Further, Ramamurthy in [0088] explicitly teaches “an elongate instrument 210 having an optical fiber sensor 215 coupled thereto or integral therewith may be utilized is to position the catheter 210 or other working instrument 240 within the heart 230, e.g., to diagnose, treat or ablate endocardial tissue.” 
Second, Ramamurthy does teach the claimed “shape sensing enabled imaging device”. As recited on p.11 of the Final Office Action mailed on 06/23/2020, one of the working instruments can be imaging capture device, Ramamurthy in [0241] explicitly teaches “embodiments may be utilized with various working instruments” and the instrument type including “an image capture device, an endoscope, a Foley catheter, Swan-Ganz catheter, fiberscope, etc.” In addition, in another embodiment illustrated in Fig.26B, Ramamurthy explicitly teaches “In the illustrated embodiment, each sheath catheter 2302 or a sub-portion thereof is localized utilizing an optical fiber sensor 215 which may be a Fiber Bragg Grating localization sensor. Other system components, such as an image capture device 1400 (as shown in FIG. 26B) may also be localized with an optical fiber sensor 215.” There is shape sensing enabled imaging device 1400 and shape sensing enabled surgical device 210/240 together within one device.
Third, Ramamurthy does teach multiple shape sensing enabled imaging device as recited in claim 26. As stated above, there are multiple types of imaging device can be utilized as the working instrument 240, and there are one or more working instrument 
Further, as is well known in the art, a surgical procedure encompasses a exceptionally broad swath in diagnosis and treatment.  One of ordinary skill would recognize mere insertion to reasonably be a surgical procedure, let alone imaging the interior of a surgically inserted device and/or bodily region of interest.
Thus, appellant’s arguments submitted on p.10 – 11 regarding the shape sensing enabled imaging devices and shape sensing enable surgical devices have been fully considered but they are not persuasive.

Appellant also submitted on p.11 – 12 that:
There is no teaching by Ramamurthy et al. that the motors 1205 include shape sensing, and therefore the motors 1205 are not shape sensing enabled features.
However, to the extent that the Advisory Action is referring to the segments 2310 in FIG. 23, these segments are part of the elongate catheter 210/ sheath catheter 2302, which is an instrument and not a movable feature of a robot. In the illustrated embodiment, the sheath catheter includes multiple segments 2310(a-n) (generally segment 2310).”). Ramamurthy et al. does not mention “linkages.”
Examiner disagree.
determining one or more position and/or orientation variables of an instrument driver 1200 that includes one or more motors 1205 that can be actuated to controllably manipulate a bendable distal end portion 211 of an elongate instrument or catheter 210 (which may also have an optical fiber sensor 215 coupled thereto as illustrated) based on detected reflected light signals 326 received from the respective FBGs 302 on the optical fibers 215.” It is clearly illustrated in Fig.12 that there is optical fiber sensor 215 integrated in the driver 1200. The driver 1200 is interpreted as the shape sensing enabled movable feature.
Second, as recited in the Advisory Action mailed on 09/02/2020, Ramamurthy does teach segments 2310 as another shape sensing enabled movable feature. The specification of present application discloses “the plurality of medical devices may be coupled to a configurable device, such as a robot, having one or more movable features (e.g., linkages, appendages, joints). The one or more movable features may be integrated with shape sensing.” During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005). See MPEP 2111. Based on the broadest reasonable interpretation, the segments 2310 is interpreted as mechanically and functionally equivalent to linkage or joint, since the segments 2310 are movable and linking different components together, as illustrated in Fig.23B of Ramamurthy.

Thus, appellant’s arguments submitted on p.11 – 12 regarding the shape sensing enabled movable features have been fully considered but they are not persuasive.

Appellant also submitted on p.12 – 13 that:
However, a sub-portion of a sheath catheter 2302 would at most appear to be part of a medical device insertable in a subject, and not a movable feature of a robot that controls the medical device insertable in the subject. The precise meaning of “sub-portion” is unclear, since the corresponding entire description by Ramamurthy et al. is as follows: “In the illustrated embodiment, each sheath catheter 2302 or a sub-portion thereof is localized utilizing an optical fiber sensor 215 which may be a Fiber Bragg Grating localization sensor.” Again, from this brief context, it would appear that the sub-portion does not teach a movable feature of a robot.
Examiner disagree.
First, the segments 2310 are movable features as discussed above. In addition, Ramamurthy in [0183] teaches “In certain embodiments, the wall of each segment 2310 can also define an aperture 213 (as illustrated in FIG. 2) for an optical fiber sensor 215.” It is also illustrated in Fig.23A and 23B. The optical fiber sensor 215 embedded within segments 2310 defines the shape sensing enabled movable features.
Second, Ramamurthy in [0182] explicitly teaches “In the illustrated embodiment, the sheath catheter includes multiple segments 2310(a-n) (generally segment 2310).” rotatable apparatus 2330 is coupled to the sheath catheter 2302 and provides greater degrees of freedom and movement of a guide catheter 2304, an orientation platform 2340 and/or working instrument 240 coupled thereto or associated therewith.” The “medical device” recited in the arguments is apparently a different structure compared to the sheath catheter. Thus, the sub-portion of sheath catheter is not the inserted medical device, but the segments 2310.
Thus, appellant’s arguments submitted on p.12 – 13 regarding the feature of receiving optical signals from the shape sensing enabled movable features have been fully considered but they are not persuasive.

Appellant also submitted on p.13 – 15 that:
Further, it is not apparent what “associating” images from the image capture device 1400 with images produced from the depicted devices refers to since the image capture device 1400 is the only depicted device that provides images. However, regardless of whether the sheath catheters 2302 are working instruments or imaging devices, “associating” images does not teach “registering” these devices.
The Advisory Action asserts that “the term ‘associating’ is equivalent to ‘registering’ in the art,” but provides no evidence of this statement. Appellant notes that a claim rejection must be based on objective evidence of record, and cannot be supported merely on subjective belief and unknown authority.

Examiner disagree.
First, the limitation is recited as “registering the plurality of shape sensing enabled medical devices together using the shape sensing data and at least some of the acquired images by the plurality of shape sensing enabled imaging devices”. The limitation requires (1) medical devices being registered together, (2) using shape sensing data; and (3) using acquired images by the shape sensing enabled imaging devices.
As recited in the Advisory Action mailed on 09/02/2020, Ramamurthy in [0227] does teach “the various objects may be registered to each other by manually aligning cartoon objects with captured image objects in multiple views until the various objects are aligned as desired. Image processing of markers and shapes of various objects may be utilized to automate portions of such a registration process.” (1) The “various objects” are referring to “instrument objects” as recited earlier in [0227], which is the Bragg grating fiber 215 based cartoon object 12 and the fluoroscopic images 14 (e.g., depending on the accuracy of the Bragg gating fiber 215 positioned along the elongate instrument 210 and the accuracy of shape recognition, or marker recognition algorithms)”. The cartoon object is generated based on fiber sensor 215 which is shape sensing sensor. (3) The captured image objects are interpreted as acquired images by the shape sensing enabled imaging devices, since Ramamurthy in [0227] teaches “fluoroscopy and ICE are utilized to visualize the cardiac and other surrounding tissues, and instrument objects”, and in [0129] teaches “referring again to FIG. 14, a shape and location measurement fiber 215 is coupled to an external imaging device 1400 such as a fluoroscope. The knowledge of the location of the fluoroscope 1400 is advantageous for the combination display of the fluoroscopic image and the virtual catheters and for aligning the coordinate systems of the imaging system 1400, the fiber sensor 215 based device and the robot or other control mechanism 1200.” As also shown in Fig.14 and Fig.26B, imaging device 1400 is integrated within the insertable instrument together with other instruments. And fiber sensor 215 is attached on imaging device 1400 to make it shape sensing enabled.
Second, the term “associating” and the procedures taught in [0192] by Ramamurthy is detailed in [0227]. The exact term “register” and “registration” are explicitly taught by Ramamurthy in [0227] as recited above.
Thus, appellant’s arguments submitted on p.13 – 15 regarding limitation “registering the plurality of shape sensing enabled medical devices together using the 

Appellant also submitted on p.15 that:
However, Ramamurthy et al. does not teach multiple images of a shape sensing enabled surgical device acquired by registered shape sensing enabled imaging devices, or such images being displayed together. FIGs. 45A and 45B show only one actual acquired image of a catheter (arguably teaching a surgical device), which apparently had been externally acquired using fluoroscopy, as opposed to internally acquired by a plurality of shape sensing enabled imaging devices, as recited in claim 26. Other so-called images in FIGs. 45 A and 45B are a cartoon image of a predicted position of the catheter, which was not acquired by any imaging device at all, a cartoon image of an ICE transducer, and an ICE image (triangle) apparently of surrounding tissues, but not of the catheter itself. See para. [0227].
Even assuming arguendo that the image capture device 1400 acquires images internally (contrary to para. [0129], identifying “an external imaging device 1400 such as a fluoroscope”), and that the actual guide position is captured by the image capture device 1400, there still is only one image of the actual guide captured by only one shape sensing enable imaging device. That is, there is no disclosure of the ICE transducer including an image of a shape sensing enabled surgical device.
Examiner disagree.
fluoroscopy and ICE are utilized to visualize the cardiac and other surrounding tissues, and instrument objects.” As recited in the Advisory Action mailed on 09/02/2020, Ramamurthy in Fig.45A, the circle is the fluoroscopy image from shape sensing enabled imaging device 1400 (see also discussion in above section), and the triangle is the overlaid ICE image from shape sensing enabled ICE catheter.
Thus, appellant’s arguments submitted on p.15 regarding the feature of displaying images have been fully considered but they are not persuasive.

Accordingly, based on at least all of the above reasons, appellant’s arguments regarding the rejection of claim 1 have been fully considered but they are not persuasive, and the rejection should be maintained.

Regarding the rejection of claim 34, appellant’s arguments submitted on p.16 – 17 are relying exclusively based on similar supposed deficiencies with respect to the rejection of claim 26.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.

Regarding the rejection of claim 39, appellant’s arguments submitted on p.17 – 18 are relying exclusively based on similar supposed deficiencies with respect to the rejection of claim 26.  


Regarding the rejection of dependent claim 28, 29, 31, 36, 37 and 43 – 48, appellant’s arguments submitted on p.18 are relying exclusively based on supposed deficiencies with respect to the rejection of corresponding parent claim 26, 34 and 39.  
Examiner disagree for the same reasons detailed above, and the corresponding rejections should be maintained.


II. Claim 30 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, as applied in claim 26 and 34 respectively, and further in view of Wolf et al. (US 5,357,955; published on 10/25/1994) (hereinafter "Wolf").

Regarding the rejection of dependent claim 30 and 38, appellant’s arguments submitted on p.18 are relying exclusively based on supposed deficiencies with respect to the rejection of corresponding parent claim 26 and 34.  
Examiner disagree for the same reasons detailed above, and the corresponding rejections should be maintained.


III. Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, as applied in claim 26, and further in view of Higgins et al. (US 2008/0207997 A1; published on 08/28/2008) (hereinafter "Higgins").

Regarding the rejection of dependent claim 32, appellant’s arguments submitted on p.18 are relying exclusively based on supposed deficiencies with respect to the rejection of corresponding parent claim 26.  
Examiner disagree for the same reasons detailed above, and the rejection should be maintained.


IV. Claim 33, 44, 46 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Ramamurthy, as applied in claim 26 and 39, and further in view of Moll et al. (US 2007/0043338 A1; published on 02/22/2007) (hereinafter "Moll").

Regarding the rejection of dependent claim 33, 44, 46 and 48, appellant’s arguments submitted on p.19 are relying exclusively based on supposed deficiencies with respect to the rejection of corresponding parent claim 26 and 39.  
Examiner disagree for the same reasons detailed above, and the corresponding rejections should be maintained.


For the above reasons, it is believed that the rejections should be sustained.

/CHAO SHENG/Examiner, Art Unit 3793                                                                                                                                                                                                        

Conferees:
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793               
                                                                                                                                                                                         /BRIAN L CASLER/


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.